           Case 2:20-cr-00194-JAD-DJA Document 99 Filed 06/14/21 Page 1 of 6



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:20-CR-194-JAD-DJA

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 DAYNER MANUEL ALARCON
   RODRIGUEZ,
12
           Defendant.
13

14         This Court finds Dayner Manuel Alarcon Rodriguez pled guilty to Counts One,

15 Two, and Seven of a Ten-Count Criminal Indictment charging him in Count One with

16 conspiracy to commit access device fraud in violation of 18 U.S.C. § 371 and 18 U.S.C. §

17 1029(a)(2) and (a)(3); in Count Two with use of unauthorized access devices in violation of

18 18 U.S.C. § 1029(a)(2); and in Count Seven with aggravated identity theft in violation of 18

19 U.S.C. § 1028A(a)(1) with 1028A(c)(4). Criminal Indictment, ECF No. 1; Change of Plea,

20 ECF No. __; Plea Agreement, ECF No. __.

21         This Court finds Danyer Manuel Alarcon Rodriguez agreed to the forfeiture of the

22 property set forth in the Plea Agreement and the Forfeiture Allegation of the Criminal

23 Indictment. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea

24 Agreement, ECF No. __.

25         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United

26 States of America has shown the requisite nexus between property set forth in the Plea

27 Agreement and the Forfeiture Allegation of the Criminal Indictment and the offenses to

28 which Dayner Manuel Alarcon Rodriguez pled guilty.
            Case 2:20-cr-00194-JAD-DJA Document 99 Filed 06/14/21 Page 2 of 6



 1          The following property is (1) any property, real or personal, which constitutes or is

 2   derived from proceeds traceable to violations of 18 U.S.C. §§ 1029(a)(2), 1029(a)(3), and

 3   1028A(a)(1) with 1028A(c)(4), or 18 U.S.C. § 371, conspiracy to commit such offenses; (2)

 4   any property constituting, or derived from, proceeds obtained directly or indirectly, as the

 5   result of violations of 18 U.S.C. §§ 1029(a)(2), 1029(a)(3), and 1028A(a)(1) with

 6   1028A(c)(4), or 18 U.S.C. § 371, conspiracy to commit such offenses; or (3) any personal

 7   property used or intended to be used to commit the violation of 18 U.S.C. §§ 1029(a)(2),

 8   1029(a)(3), and 1028A(a)(1) with 1028A(c)(4) and are subject to forfeiture pursuant to 18

 9   U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); and 18 U.S.C. §

10   1029(c)(1)(C) with 1029(c)(2):

11      1. Any and all skimming devices including, but not limited to:

12             a. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

13                 GPRS201810192049-1;

14             b. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

15                 GPRS201810192049-2;

16             c. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

17                 GPRS201810192049-4;

18             d. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

19                 GPRS201810192049-5;

20             e. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

21                 GPRS201810192049-6;

22             f. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

23                 GPRS201810192049-7;

24             g. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

25                 GPRS201810192049-8;

26             h. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

27                 GPRS201810192049-9;

28   ///
                                                   2
     Case 2:20-cr-00194-JAD-DJA Document 99 Filed 06/14/21 Page 3 of 6



 1      i. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

 2         GPRS201810192049-10;

 3      j. GOOUUU Tech Skimmer, Model 10T-GA6-B, Serial Number

 4         GPRS201903091509;

 5      k. Multiple GOOUUU Tech Skimmers, Model 10T-GA6-B, Unknown Serial

 6         Number;

 7      l. GOOUUU Tech Skimmer, Unknown Model, Unknown Serial Number;

 8      m. Roving Skimmer, Unknown Model, Serial Number 00:06:66:D4:26:87;

 9      n. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E3:DC:EF;

10      o. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E3:DC:FE;

11      p. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E4:00:3B;

12      q. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E4:02:56;

13      r. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E4:02:57;

14      s. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E4:02:58;

15      t. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E4:02:92;

16      u. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E4:02:96;

17      v. Roving Skimmer, Unknown Model, Serial Number 00:06:66:E7:B6:6F;

18      w. Roving Skimmer, Unknown Model, Serial Number 00:06:66:EC:03:09;

19      x. Roving Skimmer, Unknown Model, Serial Number 00:06:66:EC:05:02;

20      y. Roving Skimmer, Unknown Model, Serial Number 00:06:66:EC:25:FE;

21      z. Roving Skimmer, Unknown Model, Serial Number 00:06:66:EC:26:06;

22      aa. Roving Skimmer, Unknown Model, Serial Number 00:06:66:EC:26:8F;

23      bb. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:71:DC;

24      cc. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:7B:5E;

25      dd. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:7B:8B;

26      ee. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:7BF;

27      ff. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:7B86;

28      gg. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:7E:D9;
                                     3
            Case 2:20-cr-00194-JAD-DJA Document 99 Filed 06/14/21 Page 4 of 6



 1              hh. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:8C:DA;

 2              ii. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:8C:F9;

 3              jj. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:94:56;

 4              kk. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:94:94;

 5              ll. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:94:95;

 6              mm. Roving Skimmer, Unknown Model, Serial Number 00:06:66:F0:94:97

 7              nn. Multiple Roving Skimmers, Model RN42 BT, Unknown serial numbers;

 8              oo. Multiple Roving Skimmers, Unknown Model, Unknown serial numbers;

 9              pp. Unknown Type Skimmer, Unknown Model, Serial Number

10                    00:06:66:F0:94:54;

11              qq. Unknown Type Skimmer, Unknown Model, Serial Number RNBT04E0;

12              rr. Unknown Type Skimmer, Unknown Model, Serial Number RNBT04E1;

13              ss. Unknown Type Skimmer, Unknown Model, Serial Number RNBT04E2;

14              tt. Unknown Type Skimmer, Unknown Model, Serial Number RNBT64BC;

15              uu. Unknown Type Skimmer, Unknown Model, Serial Number RNBT9864;

16              vv. Unknown Type Skimmer, Unknown Model, Serial Number RNBT9AB3;

17              ww. Unknown Type Skimmer, Unknown Model, Serial Number RNBTA300;

18              xx. Unknown Type Skimmer, Unknown Model, Serial Number RNBTA340;

19              yy. Unknown Type Skimmer, Unknown Model, Serial Number RNBTA342;

20              zz. Unknown Type Skimmer with R Logo, Unknown Model, Unknown Serial

21                    Number; and

22            aaa. Multiple Unknown Type Skimmers, Unknown Model, Unknown Serial

23                Numbers

24   (all of which constitutes property).

25          This Court finds that on the government’s motion, the Court may at any time enter

26   an order of forfeiture or amend an existing order of forfeiture to include subsequently

27   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

28   32.2(b)(2)(C).
                                                   4
            Case 2:20-cr-00194-JAD-DJA Document 99
                                                91 Filed 06/14/21
                                                         06/04/21 Page 5 of 6



 1          This Court finds the United States of America is now entitled to, and should, reduce

 2   the aforementioned property to the possession of the United States of America.

 3          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the United States of America should seize the aforementioned property.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 6   rights, ownership rights, and all rights, titles, and interests of Dayner Manuel Alarcon

 7   Rodriguez in the aforementioned property are forfeited and are vested in the United States

 8   of America and shall be safely held by the United States of America until further order of

 9   the Court.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

11   of America shall publish for at least thirty (30) consecutive days on the official internet

12   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

13   describe the forfeited property, state the time under the applicable statute when a petition

14   contesting the forfeiture must be filed, and state the name and contact information for the

15   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

16   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

17   the government may instead serve every person reasonably identified as a potential claimant

18   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

19   Rule G(4)(a)(i)(A).

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

21   or entity who claims an interest in the aforementioned property must file a petition for a

22   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

23   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

24   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

25   right, title, or interest in the forfeited property and any additional facts supporting the

26   petitioner’s petition and the relief sought.

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

28   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
                                                   5
            Case 2:20-cr-00194-JAD-DJA Document 99
                                                91 Filed 06/14/21
                                                         06/04/21 Page 6 of 6



 1   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 2   not sent, no later than sixty (60) days after the first day of the publication on the official

 3   internet government forfeiture site, www.forfeiture.gov.

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 5   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 6   Attorney’s Office at the following address at the time of filing:

 7                  Daniel D. Hollingsworth
                    Assistant United States Attorney
 8                  James A. Blum
                    Assistant United States Attorney
 9                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
10

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

12   described herein need not be published in the event a Declaration of Forfeiture is issued by

13   the appropriate agency following publication of notice of seizure and intent to

14   administratively forfeit the above-described property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

16   copies of this Order to all counsel of record and three certified copies to the United States

17   Attorney’s Office, Attention Asset Forfeiture Unit.

18          DATED June
            DATED: _____________________,
                        14, 2021.         2021.

19
20

21                                                 JENNIFER A. DORSEY
                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                      6
